COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Frank and Clements


WANDA KAY PILKINTON
                                             MEMORANDUM OPINION *
v.   Record No. 2911-01-3                        PER CURIAM
                                                APRIL 2, 2002
GARY LEE PILKINTON


               FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                     Diane McQ. Strickland, Judge

             (Barry M. Tatel; Neil E. McNally; Key,
             Tatel & McNally, P.C., on brief), for
             appellant.

             (John Gregory, Jr., on brief), for appellee.


     By decree dated September 28, 2001, the trial court awarded

Gary Lee Pilkinton (husband) a divorce a vinculo matrimonii on the

ground of wife's adultery.    On appeal, Wanda Kay Pilkinton (wife)

contends:    (1) there was insufficient "corroborative evidence [of

residency and domiciliary], independent of the admissions of the

parties, to support the granting of a divorce a vinculo

matrimonii"; and (2) the trial court erred in finding that wife

"had committed adultery."    Upon reviewing the record and the

parties' briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial

court.     Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     On appeal, "we view the evidence and all reasonable

inferences in the light most favorable to the prevailing party

below . . . .   'The burden is on the party who alleges reversible

error to show by the record that reversal is the remedy to which

he is entitled.'"    Lutes v. Alexander, 14 Va. App. 1075, 1077, 421
S.E.2d 857, 859 (1992) (citation omitted).

     So viewed, the evidence proved the parties were married on

February 18, 1984.   No children were born of the marriage.      In

February 2001, husband found ten sets of photographs depicting

wife posing provocatively in different outfits and in various

stages of undress.    Two sets were dated July 3, 1997, two sets

were dated July 26, 1997, one set was dated September 17, 1997,

two sets were dated November 8, 1997, and three sets were dated

January 31, 1998.    Husband did not recognize any of the lingerie

or outfits worn by wife except a white long-sleeve shirt.

Moreover, although wife always wore her wedding ring except when

she went to bed, the photographs depicting her hands revealed that

the ring had been removed.   Despite the absence of her wedding

ring, the photos depicted wife wearing other rings.

     Wife explained that she "approached" Bill Meador because

she, like Meador, was interested in photography.      She also

testified that she "had considered doing some glamour shots" for

husband to take with him when he is away on business.      Wife

testified that "during the process of taking" the photos, the

                                - 2 -
relationship with husband "got worse."    She explained that she

did not "want to rekindle any intimacy . . . [and] decided to

keep the pictures."

     Meador, an unmarried man with whom wife occasionally

worked, took all ten sets of photos over a six and one-half

month period of time.    The photos were taken in Meador's

apartment.     Meador also admitted accompanying wife to various

places in the spring and summer of 1997.    He identified two

photographs he took of wife in 1997; they depict wife near a

pool wearing a bikini bathing suit.

     Husband testified that he and wife had had sexual relations

only "once or twice in the last five years."    Husband knew nothing

about the photographs, and wife never provided copies of any of

them to him.    On their February 2001 wedding anniversary, husband

found what appears to be a rough draft of a letter written in

wife's handwriting to someone named "Mike."    In it, wife wrote the

following:

             I can't let you go without letting you know
             what Thurs. night did for me. You have
             given me an evening that will forever be
             remembered in my heart. An evening that I
             would like to relive again and again. There
             is so much more of you that I want a part
             of, more of you that I want to make love to.
             You're a great lover Mike, a hell of a
             kisser (!!) and wow do you know how to
             f _ _ _.

     In the letter, wife discussed future dates when "Mike's"

baseball team, the Frederick Keys, was scheduled to play in the


                                 - 3 -
area, at which time she hoped to see him.   She asked "Mike" to

correspond with her and included her home address and e-mail

addresses at work and at home.    In closing she wrote, "Thanks

for getting my summer off to a wonderfully hot start."    In her

day planner, wife only listed games in which the Frederick team

played.    One date noted on the planner was Thursday, June 22,

2000, indicating Frederick played that day.

     Husband also found six birthday cards and one general

greeting card given to wife.   All seven cards were signed by

someone named "Rick."   The caption on the outside of one card

reads, "Happy Birthday to the one I love waking up next to!"

Inside, the caption reads, "Also the one I love falling asleep

next to, waiting in line next to, sitting on the couch next to

. . . ."    After that caption is the following handwritten

notation:   "next to you is a good thing!   Rick."   Wife testified

that "Rick," the person who signed the six birthday cards,

"worked briefly" with her from "March to October."    When asked

why Rick gave her so many cards, including the one containing

the personal message about falling asleep next to her, wife

testified that "Rick" desired to do those things with her.

     Husband confronted wife with the evidence and asked her why

she had been unfaithful.   He testified that wife admitted having

"'numerous affairs.'"   She told husband she had the affairs

because husband had not been there for her.



                                 - 4 -
     Before ruling on the issue, the trial court reviewed case

law presented by the parties, "cautiously scrutinized the ore

tenus evidence" from the August 14, 2001 hearing, gave "careful

consideration to the credibility of the witnesses, including

their demeanor on the witness stand," and conducted independent

research.   By letter dated September 7, 2001, the trial court

advised the parties of its holding, namely, that husband proved

"by clear, positive, and convincing evidence that the [wife]

committed adultery."

                              ANALYSIS

                                  I.

     Quoting from Code § 20-97, wife argues there was insufficient

evidence, independent of the admissions of the parties, that

either party had "been an actual bona fide resident and

domiciliary of this Commonwealth for at least six months preceding

the commencement of the suit."

     Code § 20-97 provides, in pertinent part:

            No suit for annulling a marriage or for
            divorce shall be maintainable, unless one of
            the parties is and has been an actual bona
            fide resident and domiciliary of this
            Commonwealth for at least six months
            preceding the commencement of the suit; nor
            shall any suit for affirming a marriage be
            maintainable, unless one of the parties be
            domiciled in, and is and has been an actual
            bona fide resident of this Commonwealth at
            the time of bringing such suit.

     Compliance with the provision of the Code's requirement

that one of the parties "'is and has been an actual bona fide

                                 - 5 -
resident of this State for at least one year [now six months]

preceding the commencement of the suit for divorce' is essential

to the maintenance of the suit and must be established by

evidence introduced in the cause."    Hiles v. Hiles, 164 Va. 131,

139, 178 S.E. 913, 916 (1935) (citing former Code § 5105).

     Husband testified at the August 14, 2001 hearing that he

and wife had been domiciled in Virginia for at least six months

prior to the filing of the suit.   Husband also testified that

the letter to "Mike" was written in 1999 or 2000, because she

referred to a vacation that occurred in that time period.    In

the 1999 or 2000 letter, wife included her home address of "4404

Cordell Dr., Roanoke, VA 24018-2902."

     That is the same address contained on documents filed by

husband and wife in the trial court on May 31, 2001.   Documents

reflecting that address included husband's 2000 W-2 Statement,

wife's 2000 W-2 Statement, and a 1099-G Form from the Virginia

Employment Commission (VEC) reflecting the total amount of

worker's compensation benefits paid to husband in the year 2000.

Moreover, a May 2001 pay statement from husband's employer,

EPSG, indicated that Virginia was husband's "RESIDENT STATE" and

his "Unemployment State."

     Meador testified that he has lived in Roanoke for

thirty-one years and first met wife in 1995 or 1996 when she

worked at the Roanoke Valley Civic Center.   Wife's 2000 W-2 form

showed that wife still works for the same Roanoke employer.

                              - 6 -
     The above-referenced evidence satisfactorily established

that wife and/or husband was "an actual bona fide resident and

domiciliary of this Commonwealth for at least six months

preceding the commencement of the suit."      Code § 20-97.

Accordingly, the trial court properly obtained jurisdiction.

                                  II.

     "To establish a charge of adultery the evidence must be

clear, positive and convincing.    Strongly suspicious circumstances

are inadequate."    Painter v. Painter, 215 Va. 418, 420, 211 S.E.2d
37, 38 (1975).    However, "'while a court's judgment cannot be

based upon speculation, conjecture, surmise, or suspicion,

adultery does not have to be proven beyond a reasonable doubt.'"

Gamer v. Gamer, 16 Va. App. 335, 339, 429 S.E.2d 618, 622 (1993)

(citation omitted).

     "[I]n determining whether clear and convincing evidence

supports a finding of adultery, the Supreme Court and this Court

have consistently reviewed the record to determine not only

whether the evidence merely established suspicious conduct, but

also whether a credible explanation existed for the

circumstances."    Hughes v. Hughes, 33 Va. App. 141, 150, 531
S.E.2d 645, 649 (2000).    "We are not required to believe that

which we know to be inherently incredible or contrary to human

experience or to usual behavior."       Willis v. Commonwealth, 218
Va. 560, 564, 238 S.E.2d 811, 813 (1977) (citation omitted).

The fact finder determines whether evidence is unclear,

                                - 7 -
unreasonable, or false.    Evidence is incredible if it is "'so

manifestly false that reasonable men ought not to believe it, or

it must be shown to be false by objects or things [such as

photographs] as to the explanation and meaning of which

reasonable men should not differ.'"     Milk Comm. of Virginia v.

Safeway Stores, 199 Va. 837, 841, 102 S.E.2d 332, 335 (1958)

(quoting Daniels v. Transfer Co., 196 Va. 537, 544, 84 S.E.2d
528, 532 (1954)).

     Husband described a five-year period in which the marriage

was devoid of intimacy.    Wife never told husband she had posed

several times in suggestive outfits for "glamour shots" in

another man's apartment.   The photos, which were purportedly for

husband, reveal that wife removed her wedding band but not other

rings.   In addition to the photographs taken by Meador, husband

found a rough copy of a letter to "Mike" discussing making love

with him, describing him as a "great lover," advising him there

is more of him she "want[s] to make love to" and acknowledging

that he "know[s] how to f _ _ _."   The letter also contained

detailed and accurate personal information that would enable the

addressee to contact wife.   Finally, husband found seven cards

from "Rick," who knew wife only seven months, then left town.

One card sent by "Rick" expressed how much he enjoyed waking up

next to wife.

     The trial court determines issues of credibility and weight

of the evidence.    The photographs and relationship with Meador,

                                - 8 -
the draft letter to "Mike" and the cards from "Rick," coupled

with the wife's incredible explanations, and the reasonable

inferences fairly deducible therefrom, describe more than

suspicious circumstances.   We have reviewed the evidence and the

testimony.    "We cannot escape the conclusion, from the cold

print of the record, that [the wife] has been guilty of

infidelity.   Common sense and the common experience of men are

used as our guide.   'Credulity must not be stretched to the

breaking point.'"    Higgins v. Higgins, 205 Va. 324, 328, 136
S.E.2d 793, 796 (1964) (citation omitted).

     We conclude that the trial court did not err in finding

that the circumstantial evidence proved adultery.   Accordingly,

we affirm.

                                                          Affirmed.




                                - 9 -